Title: To Alexander Hamilton from Rufus King, 1 May [1796]
From: King, Rufus
To: Hamilton, Alexander


[Philadelphia] Sunday 1 May [1796]
In committee of the whole on friday it was resolved by the casting vote of Muhlenburgh the chairman, to make provision by Law for carrying the Treaty with England into Effect. Yesterday the Resolution of the Committee of the whole was passed in the House by 51. against 48. A proposition to prefix to the Resolution a Preamble declaring the Treaty to be injurious to the Interest of the US. and assigning the short duration of its temporary articles as a reason why it should be permitted to go into Effect, was negatived by 50. against 49. and the Resolution was immediately, and without Division, referred to a Committee with instructions to prepare and report a Bill or Bills in conformity with the Resolution. The failure of the Party in their intention to denounce the Treaty, I am fearful will not discourage them in a second attempt. A majority of five or Six (If I am not mistaken) would join in a vote of condemnation, but in the shape in which the proposition was offered, some of the most inveterate Opponents of the treaty, voted in the negative because they said, if they voted for the Preamble, it would be then proper for them to vote for the Resolution which they were determined not to do. Though from the State in which the Business now is, I hope the attempt will not be made, yet if an independent Resolution shd. be offered, declaring the Treaty to be injurious &c &c I am apprehensive it would be adopted. This however would not defeat the Procession for the Execution of the Treaty—51 votes in the affirmative; the speakers vote with that of Mr. Freeman of Massachusetts, both of whom are in favor of the Provisions, make 53, affirmative voices, a Majority of the whole Number of Reps.
Yr’s &c
RK
